﻿134.	On behalf of my delegation I should like first of all to congratulate Mr. Indalecio Lievano on his election as President of the thirty-third session of the General Assembly. His election to that high office is a tribute, to him personally and. to the constructive and positive role played by Colombia in the work of the United Nations. I wish Mr. Lievano every success in his task and assure him that my delegation will give him our fullest co-operation.
135.	I would like also to convey our congratulations and deep appreciation to Mr Lievano's predecessor, Mr. Lazar Mojsov, who presided over the deliberations of the thirty- second session and the three important special sessions of the General Assembly with such great distinction, devotion and efficiency. His outstanding contribution to the success of these sessions won our profound admiration.
136.	The delegation of Malaysia warmly welcomes this admission of Solomon Islands as the one hundred and fiftieth Member of our Organization. Accession of that Territory to independence in July this year indeed augurs well, for the remaining Non-Self-Governing Territories which have yet to emerge from the bondage of colonialism. This is a tribute to the important role played by the United Nations in the field of decolonization. My delegation looks forward to close co-operation with the delegation of Solomon Islands within and outside the United Nations system.
137.	It is customary for us to come here each year to review our achievements and express our views on the current world situation. Although we have seen some positive developments in some areas, the balance-sheet of the world situation in substantive terms has unfortunately continued to be weighted on the debit side. The world is still ridden with conflicts, antagonism, mistrust, poverty and under-development. The agenda before, us, which is again laden with pressing issues of oven  helming proportions and urgency, reflects in the main a situation of uncertainty and in some areas a feeling of frustration. Indeed, the non-aligned countries at their recent Conference in Belgrade, Yugoslavia, pointed out the general crisis situation in the world today [see A/331206}, at a time when we are again faced with dangers of the resurgence of cold-war politics and the persistence of rising tensions and conflicts.
138.	The process of detente and world peace continues to be threatened by the expansion of bloc divisions and rivalries and the escalating arms race. We have no illusions as to the obstacles that stand in the way of the efforts of this Organization to arrest this dangerous development. The point is that there is still much tension, mistrust and suspicion, which have accumulated over the years from the negative consequences of two world wars. While this holds true, I do not think we should be disheartened by what we have failed to achieve. Let us instead dip further into the reservoir of our goodwill and with renewed vigour dedicate ourselves to the search for viable solutions to the more urgent problems that continue to beset us.
139.	As we begin the thirty-third session, we can perhaps draw some satisfaction from positive' trends that have emerged during the course of this year. For one thing, our deliberations have increasingly been characterized by a willingness to accommodate each other through a spirit of tolerance and understanding. We have proved that through the continuing dialogue in which we are engaged we can work in harmony rather than divisiveness. It is as if we were now embarking on a new era of positive international co-operation.
140.	This year alone, the General Assembly has held important special sessions, resulting in decisions which have significantly advanced international understanding and cooperation. The decisions of the tenth special session on disarmament give us much hope that world peace and security will be strengthened through the start of the process of genuine disarmament. Indeed, those positive developments reflect a universal recognition of the fact that the United Nations forum, still offers us the best hope for the solution of conflicts and world problems. As the Secretary-General pointed out in his report,
"... our greatest problems can only, be handled by multilateral action... Used properly, for example, the United Nations can be the instrument for overcoming much of the sense of mistrust and insecurity which makes so many international problems insoluble." [See A/3311, sect. I.]
141.	We must accept that the pursuit of international peace and security is, after all, a dynamic process, and that it is through co-operation, understanding and tolerance that we can reach out to seek viable solutions to international problems. Indeed  the importance of this process should not be underestimated. My delegation hopes that it will be given further impetus at this thirty-third session. For our part, I should like to reaffirm the commitment of the Government of Malaysia to its promotion, so that we can successfully attain the goals and objectives of the United Nations.
142.	Indeed, the continuation of this process of cooperation is all the more imperative in serious problem areas such as the Middle East and southern Africa. Peace has eluded the people in the Middle East for far too long. It is a tragic situation that has inflicted untold sufferings on many. It is surely the duty of the international community to leave no stone unturned in the quest for a lasting and comprehensive solution that will end the sufferings of the people and enable them to live in peace and security.
143.	It is in this context that my Government welcomes any initiative aimed at bringing this about. While doing so, let me also reiterate here our position, namely, that a just and comprehensive settlement of the problem can be achieved only if it is predicated, first, on the complete and unconditional withdrawal of Israel from all Arab occupied territories and, secondly on the realization of the inalienable national rights of the Palestinian people, including the right to self-determination. We also hold strongly that Israel must desist from changing the natural, political, cultural, religious and demographic characteristics of the occupied territories.
144.	At the Ninth Islamic Conference of Foreign Ministers held in Dakar, Senegal, in April this year, the position of that Conference was very clearly defined. Israel's continued illegal occupation of Arab territories, including the Holy City of Jerusalem, cannot be accepted. The Holy City of Jerusalem in particular is dear to all Islamic countries and Moslems all over the world, and any act by Israel to alter the Arab Islamic status of the City and desecrate the Islamic monuments there is to be condemned.

145.	The struggle against colonialism, apartheid and racism remains high on the priority list of the agenda of the United Nations. It is a matter of satisfaction that there is universal recognition of the need for more resolute action to eradicate this abnormality of our times. The process of decolonization assumes increasing urgency as we face ruthless attempts by the colonialist regimes to entrench their minority rule. In southern Africa, the people continue to be deprived of their fundamental freedom and their rights to self-determination and independence. Attempts to end the unacceptable situation in Namibia, Zimbabwe and South Africa have been frustrated by more repressive policies of the racist minority regimes there.
146.	Earlier this year we were looking forward to the independence of Namibia. But once again we are faced with a recalcitrant and intransigent racist regime in South Africa, which is bent on obstructing the efforts of the United Nations to bring about a peaceful transition to majority rule and independence in that country. South Africa's decision to go ahead and conduct its own elections in Namibia in defiance of the United Nations poses a serious obstacle to the progress of the settlement proposals that have been agreed upon. Surely, no independence can be genuine if it does not include the participation of SWAPO.
147.	We deplore these obstructionist tactics, which demonstrate too clearly that the racist regime is not prepared to relinquish its illegal control of the Territory. If South Africa persists in pursuing this course, the Security Council must take a firm decision to impose full mandatory sanctions. In the view of my delegation, the Secretary- General's proposals for the establishment of the United Nations transition Assistance Group provide the best means for ensuring the peaceful and orderly transition of the Territory to independence. We fully support these proposals, which are embodied in the recently adopted Security Council resolution 435 (1978);
148.	It would indeed be a tragedy if South Africa at this stage turned its back and refused to co-operate with the United Nations in setting in motion the peace-keeping operations in Namibia. We call on South Africa to show political goodwill and to assist Namibia's accession to independence within the framework of the Security Council resolution, so that the people of the Territory will be able to enjoy the legitimate rights so long denied to them.
149.	In Southern Rhodesia, the fraudulent internal settlement by the racist Smith regime can never provide a just solution to the problem. There can be no solution unless it is based on the wishes of the black majority, including the Patriotic Front. The so-called internal settlement is nothing but a deliberate and systematic plan designed to consolidate white racist minority rule. We reject this deceptive act. No permanent solution to the problem is possible unless it is consistent with the principle of majority rule, so as to ensure the right of the people of Zimbabwe to self-determination, justice, equality and freedom.
150.	In South Africa, there is still no visible sign of a change in the apartheid policies of the racist regime. On the contrary, that regime has intensified its oppression and instituted bantustans which are aimed at depriving the people of the Territory of their citizenship and legitimate rights. It is indeed a tragic situation where millions of the people there are still unable to enjoy their birthright and to live in peace, justice and equality. The recent World Conference to Combat Racism and Racial Discrimination has condemned apartheid in the strongest terms and urged more concrete international action to eradicate this evil from our midst [see A/33/2621. My delegation has always held the view that no measure which does not include economic sanctions, including an oil embargo, would be effective in changing the policy of the South African regime. The Security Council should urgently consider the application of such mandatory sanctions before the situation erupts into open violence.
151.	In the field of disarmament, the problem of the escalating arms race continues to pose a serious threat to international peace and security. The principles and priorities for disarmament negotiations drawn up by the tenth special session, on disarmament [see resolution S-10/2] should be implemented as soon as possible. We •hope the deliberative and negotiating bodies established by
the special session will give priority attention to drawing up measures that will halt and reverse the wasteful arms race, stop all nuclear-weapon tests and reduce the stockpiles of nuclear weapons with a view to their complete elimination. I think the Assembly will agree with me that more urgent action is needed both multilaterally through concerted action in the United Nations, which bears the primary responsibility in this field, and bilaterally, particularly between the two leading nuclear-weapon States in the context of the negotiations proceeding within the framework of the Strategic Arms Limitation Talks. We do, indeed, live in a finite world, and certainly the resources released from military expenditures could usefully be diverted to economic development, particularly for the developing countries. We look forward to the early conclusion of a comprehensive test-ban treaty and to negotiations to begin the process of genuine disarmament, particularly nuclear disarmament, so that we can live in a world free from the constant threat of destruction.
152.	Let me turn next to the situation in my part of the world, South-East Asia. Malaysia, together with our other partners in the Association of South East Asian Nations, has always been strongly committed to promoting friendship, understanding and co-operation among the countries in South-East Asia. We believe that it is through regional co-operation that we can harness our efforts and resources to promote the well-being of our people. The Association is indeed strongly committed to regionalism, and, in translating this concept into practice, we are creating the conditions that would be conducive not only to forging greater understanding but also to bringing about long-term peace and stability that would be to the interest of all the countries in the region. It is a task which should be shared by all. The participation of all the countries in South-East Asia is all the more imperative now in the present situation, and only through co-operation can we act in concert in shaping the evolution of a peaceful, prosperous and stable South-East Asia for the well-being of our peoples.
153.	Malaysia is also committed to the establishment of a zone of peace, freedom and- neutrality in South-East Asia. The return to peaceful and stable conditions in the region would be an important contribution towards realizing such a concept. We believe that the establishment of such a zone free from outside interference and big-Power rivalry would secure for the region lasting peace and stability. The special session devoted to disarmament, it will be recalled, has noted the interest of the countries in the region in the establishment of such a zone in South-East Asia. There is indeed growing support for the proposal, and we are confident that the discussion on the matter will produce further progress towards its implementation.
154.	An equally, if not more, important task for the United Nations now and in the years ahead is to address itself fully to the prevailing multifarious international economic problems by continually keeping up the momentum of the North-South dialogue until the solution to those problems is found. Hence, it is not only expected of, but also imperative for, the United Nations, as an international forum with universal participation, to be actively involved in the process of global negotiations relating to the establishment of the New International Economic Order, to which my Government is fully committed. For this reason, my delegation reiterates its full support for the mandate of the Committee Established under General Assembly Resolution 32/174, or the Committee of the Whole, on the establishment of that New Economic Order. The Committee cannot and must not fail in its task, since there is no alternative to it within the United Nations system if the United Nations is to play a major and meaningful role and to contribute positively towards the promotion of global economic interdependence.
155.	Unfortunately, despite the acceptance of the importance and value of equal partnership in international economic co-operation, little progress has been made in practical action towards its implementation. This unsatisfactory state of affairs, as well as the lack of real progress in other areas of relevance to the establishment of the New International Economic Order, is a matter of serious concern to the developing countries, as reflected in the declaration of the Foreign Ministers of the Group of 77, who met in New York on 29 September [A/331278, annex]. The hardships being experienced by the developing countries are further intensified by the current depressing state of the world economy as a result mainly of divergent and uncoordinated economic policies pursued by the major industrially developed countries without giving due attention and regard to the interests of the developing countries. It seems ironic and indeed unbelievable that what has been and is happening on the international economic scene in the last couple of years has been completely against and in direct contradiction of all that for which the developing countries are clamouring.
156.	As my delegation see? it, there is only one way in which we could all overcome the .recurring problems responsible for the chaotic situation of the global economy. That panacea is nothing less than complete and outright structural changes in the existing outmoded pattern of international economic relations, to be achieved only with the establishment of the New International Economic Order.
157.	To that end, we would urge the developed countries to demonstrate, as they have not done before, sincere and genuine political goodwill and to undertake a positive commitment to negotiate seriously and meaningfully with the developing countries for concrete and mutually beneficial agreements on the many issues at present featured in the North-South dialogue, with a view to finding a lasting solution to them.
158.	One issue that is of direct concern to my delegation is the establishment of the common fund, as well as the Integrated Programme for Commodities, the importance of which to the majority of developing countries hardly needs any further elaboration here. We hope that the resumption of the negotiating conference on the common fund scheduled for next month will end successfully with a decision for the expeditious operation of the Fund.
159.	Other matters equally important to the developing countries relate to the multilateral trade negotiations, the transfer of resources in real terms to developing countries, debt and food problems of developing countries, the conversion of UNIDO into a specialized agency, the reorganization of the international financial and monetary system and adequate and appropriate preparations for the new international development strategy. We hope that the negotiations on these problems in their respective forums will be able to achieve real progress as soon as possible before 1980, so that the special session of the General Assembly to be held in that year may be assured of success.













